DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and remarks filed 11/16/20 are acknowledged. Claims 1, 2, 5, 7, 14, 20, 21, 34, 36 have been amended. Claims 43-44 have been added. Claims 3-4, 6, 8-12, 15-16, 24-33, 35, 37, and 38-42 have been canceled. Claims 1-2, 5, 7, 13, 14, 17-23, 34, 36, 43, and 44 are pending and under examination.
Withdrawn Rejections
The rejection of claims 1-2, 5, 7, 11, 13-14, 17-23, 34, 36 and 37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 6, page 2 of the previous Office action. 
The rejection of claims 1-2, 5, 7, 11, 13-14, 17-23, 34, 36 and 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of Applicant’s amendment thereto. See paragraph 9, page 20 of the previous Office action.
The rejection of claim(s) 1, 2, 5, 7, 11, 13, 14, 17, 23, 36 and 37 under 35 U.S.C. 102(a)(1) as being anticipated by Hui et al. (Ophthalmology 2012;119:1328–1335), is withdrawn in light of Applicant’s amendment thereto. See paragraph 14, page 22 of the previous Office action.
The rejection of claims 1, 2, 5, 7, 11, 13,14, 17, 22, 23, 36 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Journal of Ocular Pharmacology and Therapeutics. Aug 2010, 361-366) in light of Ziolkowska et al. (J Immunol 2000; 164:2832-
The rejection of claims 1, 2, 5,7, 11,13, 14,17-19, 22, 23, 36 and 37 under 35 U.S.C. 103 as being unpatentable over Chen et al. (Journal of Ocular Pharmacology and Therapeutics. Aug 2010.361-366) as evidenced by Ziolkowska et al. (J Immunol 2000; 164:2832-2838) in view of Dana et al. (US Patent Application Publication 2011/0104236 A1, published May 5, 2011), is withdrawn in light of Applicant’s amendment thereto. See paragraph 21, page 28 of the previous Office action. 
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 7, 13, 14, 17-23, 34, 43, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating dry eye disease comprising topically administering to the eye of a subject a composition comprising an anti-IL-7 antibody or an anti-IL-15 antibody, does not reasonably provide enablement for treating all ocular immunoinflammatory disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

1) Nature of the invention and 6) Breadth of the claims
The claims are drawn to a method for treating a subject afflicted with an ocular immunoinflammatory disorder, comprising locally administering to an eye of the subject a composition comprising a compound that inhibits interleukin-15 (IL-15) signal transduction or a compound that inhibits interleukin-7 (IL-7) signal transduction wherein the compound that inhibits interleukin-15 (IL-15) signal transduction comprises a neutralizing anti-IL-15R antibody or an antibody that binds to IL-15, and wherein the compound that inhibits interleukin-7 (IL-7) signal transduction comprises a neutralizing anti-IL-7R antibody or an antibody that binds to IL-7.
The inhibitors of IL-7 signal transduction and IL-15 signal transduction have the function of treating an ocular immunoinflammatory disorder. The term “ocular inflammatory disorder” broadly encompasses dry eye disease, autoimmune uveitis, ocular GVHD, penetrating keratoplasty (corneal transplantation), corneal neovascularization, allergy, conjunctivitis, and microbial keratitis. Contemplated disorders can be caused by autoimmune mechanisms, bone marrow transplant, surgery (general eye surgery, corneal transplantation, refractive surgery, LASIK), allergy, infection, trauma, injury, drug use, tear film abnormalities, contact lens use, neovascularization, tumor formation or growth, exposure to airborne or liquid irritants, hormonal variation, deprivation of essential fatty acids, and genetic predisposition. Additionally, the method broadly encompasses reducing the symptoms of ocular immunoinflammtory disorders, wherein the "symptom" associated with a disease includes any clinical or laboratory 
(5) The state of the prior art and (7) The predictability or unpredictability of the art:
While the state of the art is relatively high with regard to the treatment of specific diseases, the state of the art with regards to broadly treating all ocular immunoinflammatory disorders encompassed by the claims with a single treatment is underdeveloped. In particular, topical application of a neutralizing anti-IL-15R antibody, an antibody that binds to IL-15, a 
Tempest-Roe et al. (BMC Ophthalmology 2013, 13:39) discuss the state of the art regarding local therapies for inflammatory eye disease. Tempest-Roe et al. teach that topical corticosteroids have provided the mainstay of treatment for anterior uveitis since the 1950s, but do not penetrate far enough into the eye to control intermediate or posterior disease (See page 2). Tempest-Roe et al. teach that non-steroidal anti-inflammatory drugs (NSAIDs) are potent inhibitors of cyclooxygenase enzymes and can be administered topically for the treatment of postoperative inflammation and macular oedema, either with or without concurrent corticosteroid administration (See page 2). Tempest-Roe et al. teach that there are no other topical anti-inflammatory agents in widespread use for the treatment of uveitis (See page 2). Tempest-Roe et al. teach that currently, no other non-corticosteroid agents are injected periocularly for the treatment of ocular inflammatory disease (See page 3). Tempest-Roe et al. that future therapies will offer targeted treatment of the molecular mechanisms underlying ocular inflammation (See page 6). Thus, Tempest-Roe et al. makes clear that the state of the art regarding broadly treating ocular inflammatory disorders with a topical, single agent is underdeveloped. 
Barata et al. (Nature Immunology, 2019; 20:1584-1593) discuss the use of IL-7R pathway antagonist in the clinic. While Barata et al. disclose examples of IL-7R pathway inhibitors in clinical use, none of the inhibitors are disclosed for treating ocular immunoinflammatory disorders. Barata et al. teach that blocking IL-7R with Mabs could blunt effector T cells but spare Treg cells in autoimmune disease. Barata et al. teach that an antagonist anti-IL-7Rα Mab, tested in cynomolgus monkeys, blocked IL-7 in T cells ex vivo and is in phase I trials in individuals with type 1 diabetes and multiple sclerosis. Barata et al. teach that a phase IIa study in primary Sjogren’s syndrome is underway. An antagonist anti-IL-7Rα Mab was tested in baboons, showed inhibition of a recall delayed type hyper-sensitivity 
Lin et al. (Opthalmology, 2014; 121:365-376) discuss IL-15 as a potential therapeutic target in uveitis. Lin et al. teach that IL-15 is elevated in the aqueous humor of patients with Bechet’s uveitis. Lin et al. teach that AMG 174 is a fully humanized IgG1 antibody that binds and neutralizes soluble-and membrane-bound IL-15 and this antibody is undergoing clinical trials for RA and psoriasis (See page 369). Although Lin et al. suggest Il-15 antagonist as a potential target for uveitis, there is no data demonstrating that IL-15 inhibition would in fact treat uveitis or any other ocular immunoinflammatory disorder. 
The fact that preclinical data showing elevated levels of a particular cytokine in a disease does not always translate to the successful use of that cytokine as therapeutic target is highlighted by Guex-Crosier et al. (Journal of Immunology, 1997, 158: 452-458), who provides in vivo evidence that IL-15R inhibition by targeting the β-chain of the IL-15R does not treat uveitis. Guex-Crosier et al. evaluated an antibody against the β chain of the IL-15 receptor in a monkey uveitis model. Guex-Crosier et al. teach that HuMikβ1 alone had no effect on the disease (See abstract, pages 454-457 and figure 5). Guex-Crosier et al. teach that this data suggest that in T cell-mediated autoimmunity, IL-2, but not IL-15, may be determinant in the progression of disease (See page 456). 

(6) The amount of direction or guidance by the inventor; (7) The existence of working examples: 
The working examples show that the presence of IL-7 and IL-15 in DLN explant cultures leads to a higher frequency of recovered memory Th17 cells than in the presence of anti-IL-7 and anti-IL-15 (See example 1). The working examples show that in vivo topical treatment with anti-IL-7 or anti-IL-15 antibodies significantly decreased disease severity and depleted memory Th17 cells in chronic DED mice (See example 2). 
With the exception of working examples demonstrating that anti-IL-7 and anti-IL-15 treat dry eye disease, the specification does not demonstrating treating any ocular immunoinflammatory disorder with any IL-7 signal transduction inhibitor or IL-15 signal transduction inhibitor. The specification fails to provide a nexus between the data presented in the working examples and providing immunomodulation in the vast genus of conditions encompassed by the claims. The model provided is not deemed to be predicative of providing therapeutic intervention in the vast genera of conditions encompassed by the claims because the genus encompasses conditions which differ from those disclosed in etiologies, molecular mechanisms, diagnostic approaches, treatment modalities, and therapeutic endpoints. Furthermore, the recited genus encompasses conditions yet to be discovered and/or characterized; therefore, the skilled artisan cannot envision treating a subject afflicted with any number of ocular immunoinflammatory disorders with a neutralizing anti-IL-15R antibody, an antibody that binds to IL-15, a neutralizing anti-IL-7R antibody or an antibody that binds to IL-7, encompassed by the instant claims.
Taken together, the art demonstrates that the treatment of ocular immunoflammatory disorders with biologic agents is underdeveloped. Accordingly, it follows that diseases that can 
Applying the above test to the facts of record, it is determined that 1) no declaration under 37 C.F.R. 1.132 or other relevant evidence has been made of record establishing the amount of experimentation necessary, 2) insufficient direction or guidance is presented in the specification with respect to broadly treating ocular immunoflammatory disorders with a neutralizing anti-IL-15R antibody, an antibody that binds to IL-15, a neutralizing anti-IL-7R antibody or an antibody that binds to IL-7, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). One of skill in the art would require guidance, in order to make or use a neutralizing anti-IL-15R antibody, an antibody that binds to IL-15, a neutralizing anti-IL-7R antibody or an antibody that binds to IL-7 to treat the genus of ocular immunoflammatory disorders in a manner reasonable in correlation with the scope of the claims. Without proper guidance, the experimentation to is undue.
The Applicant has not provided sufficient guidance to enable one of skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including all cancers. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ19 24 (CCPA 1970). Without such guidance, determining ocular immunoflammatory disorders that can treated with the claimed neutralizing anti-IL-15R antibody, antibody that binds to IL-15, neutralizing anti-IL-7R antibody or antibody that binds to IL-7, is unpredictable and the experimentation left those skilled in the art is unnecessarily and improperly, extensive and undue. See Amgen Inc v Chugai Pharmaceutical Co Ltd. 927 F 2d 1200,18 USPQ2d 1016 (Fed. Cir. 1991) at 18 USPQ2d 1026-1027 and Exparte Forman, 230 U.S.P.Q. 546(Bd. Pat=. App & int. 1986).

Applicant’s Arguments
Applicant argues that the claims have been amended to clarify that the claimed compounds or the inhibitor of IL-15 or IL-7 comprises a neutralizing anti-IL-15R antibody, an antibody that binds to IL-15, a neutralizing anti-IL-7R antibody, or an antibody that binds to IL-7. As discussed above, the instant application teaches the function of the claimed antibodies to DED memory Th17 cells (Example 1) and chronic DED mice (Example 2). The instant application teaches that DED is one type of ocular immunoinflammatory disorders (page 2, lines 16-17).
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. It is acknowledged that the claims have been amended to recite that the inhibitors comprise a neutralizing anti-IL-15R antibody, an antibody that binds to IL-15, a neutralizing anti-IL-7R antibody, or an antibody that binds to IL-7. However, as noted in the rejection above, Applicant is not enabled for the full scope of the genus of immunoinflammtory disorders. The claims are very broadly drawn to encompass any immunoinflammatory disorder. The specification teaches the term “ocular inflammatory disorder” broadly encompasses dry eye disease, autoimmune uveitis, ocular GVHD, penetrating keratoplasty (corneal transplantation), corneal neovascularization, allergy, conjunctivitis, and microbial keratitis. Contemplated disorders can be caused by autoimmune mechanisms, bone marrow transplant, surgery (general eye surgery, corneal transplantation, refractive surgery, LASIK), allergy, infection, trauma, injury, drug use, tear film abnormalities, contact lens use, neovascularization, tumor formation or growth, exposure to airborne or liquid irritants, hormonal variation, deprivation of essential fatty acids, and genetic predisposition. Additionally, the method broadly encompasses reducing the symptoms of ocular immunoinflammtory disorders, wherein the "symptom" associated with a 
	The instant specification describes treating dry eye disease by administering an anti-IL-7 antibody and an anti-IL-15 antibody. However, the specification does not demonstrate that the antibodies treat any other ocular immunoinflammatory disease encompassed by the claims. The state of the art regarding inhibiting IL-7 and/or IL-15 for treating ocular inflammatory diseases is unpredictable, and thus, cannot be relied upon to provide support for the claimed invention. For 
Regarding in vivo methods which rely on previously undescribed and generally unpredictable mechanisms, ''The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.'' In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction'' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03).'' 
Further, in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the court states “[W]here there is “no indication that one skilled in [the] art would accept without question statements [as to the effects of the claimed drug products] and no evidence has been presented to demonstrate that the claimed products do have those effects,” an applicant has failed to demonstrate sufficient utility and therefore cannot establish enablement” and “If mere plausibility were the test for enablement under section 112, applicants could obtain 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, 11, 13, 14, 17, 23, 34, 36, 37, and 43 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dana et al. (US Patent Application Publication 2013/0045927 A1, published February 21, 2013).
The claims are drawn to a method for treating a subject afflicted with an ocular immunoinflammatory disorder, comprising locally administering to an eye of the subject a composition comprising a compound that inhibits interleukin-15 (IL-15) signal transduction or a compound that inhibits interleukin-7 (IL-7) signal transduction wherein the compound that 
Dana et al. teach a method of treating dry eye disease comprising administering a composition comprising a polypeptide comprising a soluble VEGFR-3 fragment that binds VEGF-C or VEGF-D and a molecule that inhibits the activity of an inflammatory cytokine that is IL-7 (See claims 1 and 27 and paragraph 0054). Dana et al. teach that the anti-inflammatory compound can be a compound that inhibits the interaction of inflammatory cytokines with their receptors and examples of cytokine inhibitors include antagonist, such as antibodies (See paragraph 0292). Dana et al. teach that symptoms of dry eye disease include dryness, burning and a sandy gritty eye irritation and that the agents used in the method are used to reduce the signs and symptoms of dry eye disease (See paragraphs0082, 0106 and 0261). Dana et al. teach that the composition is administered topically to the eye and the composition is in the form of a solid, a paste, a ointment, a gel, a liquid, an aerosol, a mist, a polymer, a film, a emulsion or a suspension (See claims 32-34). Dana et al. teach that the dry eye is caused by an eye trauma and the composition administered until the effects of the dry eye disease and subsequent trauma has resolved, or for a limited duration, e.g., 1, 2,3, or 4 week's thereafter (See paragraph 0024). Dana et al. teach that the composition is administered daily (See paragraphs0303 and 0328).
Regarding the limitations "wherein treating the subject afflicted with the ocular immunoinflammatory disorder comprises inhibiting the survival or proliferation of aTh7 cell in an eye tissue", "wherein the compound that preferentially inhibits: (a) IL-15 signal transduction inhibits initiation of IL-15 signal transduction at the cell surface of a Th17 cell; (b) IL-7 signal transduction inhibits initiation of IL-7signal transduction at the cell surface of a Thl7 cell; (c) IL-15 signal transduction inhibits extracellular engagement of an IL-15 receptor (I L-15R) with IL-
Applicant’s Arguments
Applicant argues that Dana describes inhibitors to multiple cytokines to be used in combination with a soluble VEGFR-3 fragment to treat DED (see claim 27). However, Dana ‘927 does not describe using any IL-7 inhibitors in the absence of a soluble VEGFR-3 fragment, as required by newly added claim 44. Applicant argue that Dana ‘927 does not describe IL-15 inhibitors at all for treating DED.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. In response to Applicant’s argument that Dana does not describe using any IL-7 inhibitors in the absence of a soluble VEGFR-3 fragment, claim 1 recites the transitional term “comprising”, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7, 11,13, 14,17, 22, 23, 34,36 and 37  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Journal of Ocular Pharmacology and Therapeutics, Aug 2010; 361-366) in view of Ziolkowska et al. (J Immunol 2000; 164:2832-2838) and Chuahan et al. (Journal of Immunology, 2009, 182: 1247–1252).
The claims are drawn to a method for treating a subject afflicted with an ocular immunoinflammatory disorder, comprising locally administering to an eye of the subject a composition comprising a compound that inhibits interleukin-15 (IL-15) signal transduction or a compound that inhibits interleukin-7 (IL-7) signal transduction wherein the compound that inhibits interleukin-15 (IL-15) signal transduction comprises a neutralizing anti-IL-15R antibody or an antibody that binds to IL-15, and wherein the compound that inhibits interleukin-7 (IL-7) signal transduction comprises a neutralizing anti-IL-7R antibody or an antibody that binds to IL-7. 
Chen et al. teach a method of treating dry eye disease comprising topically administering cyclosporine, a small molecule inhibitor of IL-15, to the eye of a subject (See abstract and pages 362-364). As evidenced by Ziolkowska et al., cyclosporine inhibits IL-15 signal transduction by inhibiting IL-15 induced production/secretion of IL-17 (See page 2836). Chen et al. teach that the subject’s symptoms include ocular dryness, foreign body sensation, photophobia and 
Chen et al. do not teach an antibody that binds IL-15 or an antibody that neutralizes IL-15R.
However, Chauhan et al. teach that IL-17 is involved in the immunopathogenesis of dry eye disease and demonstrates neutralization of IL-17 results in markedly attenuated induction and severity of disease, which is paralleled by a reduction in the expansion of Th17 cells (See page 1251). 
Ziolkowska et al. teach that IL-15 represents a physiological factor that triggers IL-17 production/release (See page 2834). Ziolkowska et al. teach that cyclosporine inhibits IL-15 signal transduction (See page 2836). Ziolkowsa et al. teach that cyclosporine attenuates IL-15 triggered release of IL-17 from PBMCs (See page 2836 and figure 7). Ziolkowska et al. teach that anti-IL-15 inhibits IL-15 signal transduction (See page 2834 and figure 3). Ziolkowska et al. teach that IL-15 triggers release of IL-17 from PBMCs and this effect is attenuated by neutralizing anti-IL-15 antibodies (See page 2834 and figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the anti-IL-15 neutralizing antibody, as taught by Ziolkowska et al., for cyclosporine in the method treating dry eye disease, as taught by Chen et., because the Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the prior art contained a method which differed from the claimed method by the substitution of some component with another component, where both components are known in the art, and one of ordinary skill in the art could have substituted one known element for another to yield predictable results, the substitution of one known element for another would 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Regarding the limitations “wherein treating the subject afflicted with the ocular immunoinflammatory disorder comprises inhibiting the survival or proliferation of a Th17 cell in an eye tissue”, “wherein the compound that preferentially inhibits: (a) IL-15 signal transduction inhibits initiation of IL-15 signal transduction at the cell surface of a Th17 cell; (c) IL-15 signal transduction inhibits extracellular engagement of an IL-15 receptor (IL-15R) with IL-15”, and “wherein the number of memory Th17 cells in the eye of the subject is reduced after the composition is administered”, the prior art method administers an inhibitor of IL-15 signal transduction (anti-IL-15 antibody), and therefore, the properties of the inhibitor that Applicant discloses would necessarily be present in the prior art method. That is, administering an anti-IL-15 antibody, which is an inhibitor of IL-15 signal transduction, to a subject afflicted with dry eye disease, as taught by the method of Chen et al., would necessarily result in inhibition of the survival or proliferation of a Th17 cell in an eye tissue, inhibition of initiation of IL-15 signal transduction at the cell surface of a Th17 cell or inhibition of extracellular engagement of an IL-15 receptor (IL-15R) with IL-15, and reduction in the number of memory Th17 cells in the eye of the subject because these are inherent properties of the agent.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Applicant’s Arguments
Applicant argues that Chen describes a small molecule inhibitor of IL-15, cyclosporine (see Abstract) and a skilled artisan would not have been motivated to use the currently claimed antibodies, based on Chen’s use of the small molecule inhibitor. Applicant argues that there is no suggestion for a predictable success without undue experimentation to use an antibody.

Applicant argues that Chuahan describes blocking IL-17 reduces severity and progression of DED but does not describe inhibitors to IL-7 or IL-15.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus, Applicant’s arguments regarding the references alone is insufficient to overcome the rejection. 
Chen et al. was relied upon to teach treating dry eye disease with cyclosporine, which is a small molecule inhibitor of IL-15. 
Ziolkowska was relied upon to teach the mechanism by which the small molecule inhibitor functions. Specifically, IL-15 teach that IL-15 represents a physiological factor that triggers IL-17 production/release. Ziolkowsa teach that IL-15 triggers the release of IL-17 from PBMCs and demonstrates that this release in attenuated by both cyclosporine and neutralizing anti-IL-15 antibodies. 
Chauhan was relied upon to establish the nexus between IL-17 and dry eye disease.  Chauhan teaches that IL-17 is involved in the immunopathogenesis of dry eye disease and 
Therefore, the prior art establishes a role for IL-15 in the IL-17 mediated response in dry eye disease. It would have been obvious to one of skill in the art to target IL-15 using an inhibitor of IL-15 signal transduction because the art teaches that IL-15 plays a key role in the IL-17 mediated pathogenesis of dry eye, and the art demonstrates that inhibiting IL-17 and its inducer, IL-15, has proven to be successful in treating dry eye disease. Chen demonstrates that treating dry eye by administering cyclosporine, which is a small molecule inhibitor of IL-15, and Chauhan demonstrates treating dry eye by inhibiting IL-17 using IL-17 neutralizing antibodies. Although Chen does not teach administering an IL-15 antibody, Ziolkowska teach IL-15 triggers the release of IL-17 from PBMCs and demonstrates that this release in attenuated by both cyclosporine and neutralizing anti-IL-15 antibodies. Thus, Ziolkowska teaches that anti-IL-15 inhibits IL-15 mediated IL-17, thereby showing that anti-IL-15 antibody neutralizes IL-15 biological function in the same manner as cyclosporine. One of ordinary skill in the art could therefore have substituted the anti-IL-15 neutralizing antibody for the cyclosporine in the method of treating dry eye disease. One of ordinary skill in the art would have done so with a reasonable expectation of success because both anti-IL-15 antibody and cyclosporine act by inhibiting IL-15 mediated release of IL-17 and inhibition of IL-17 is known attenuate the induction and severity of dry eye disease. 
New Rejections Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7, 13, 14, 17-19, 23, 34, 36, 37, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dana et al. (US Patent Application Publication 2013/0045927 A1, published February 21, 2013) in view of Dana et al. (US Patent Application Publication  2011/0104236 A1, published May 5, 2011).
The claims are drawn to a method for treating a subject afflicted with an ocular immunoinflammatory disorder, comprising locally administering to an eye of the subject a 
Dana ‘927 teach a method of treating dry eye disease comprising administering a composition comprising a polypeptide comprising a soluble VEGFR-3 fragment that binds VEGF-C or VEGF-D and a molecule that inhibits the activity of an inflammatory cytokine that is IL-7 (See claims 1 and 27 and paragraph 0054). Dana ‘927 teach that the anti-inflammatory compound can be a compound that inhibits the interaction of inflammatory cytokines with their receptors and examples of cytokine inhibitors include antagonist, such as antibodies (See paragraph 0292). Dana ‘927 teach that symptoms of dry eye disease include dryness, burning and a sandy gritty eye irritation and that the agents used in the method are used to reduce the signs and symptoms of dry eye disease (See paragraphs0082, 0106 and 0261). Dana ‘927 teach that the composition is administered topically to the eye and the composition is in the form of a solid, a paste, a ointment, a gel, a liquid, an aerosol, a mist, a polymer, a film, a emulsion or a suspension (See claims 32-34). Dana ‘927 teach that the dry eye is caused by an eye trauma and the composition administered until the effects of the dry eye disease and subsequent trauma has resolved, or for a limited duration, e.g., 1, 2,3, or 4 week's thereafter (See paragraph 0024). Dana ‘927 teach that the composition is administered daily (See paragraphs0303 and 0328).
Regarding the limitations "wherein treating the subject afflicted with the ocular immunoinflammatory disorder comprises inhibiting the survival or proliferation of aTh7 cell in an eye tissue", "wherein the compound that preferentially inhibits: (a) IL-15 signal transduction inhibits initiation of IL-15 signal transduction at the cell surface of a Th17 cell; (b) IL-7 signal 
Dana ‘927 do not teach wherein the composition further inhibits binding of IL-17 to an IL-17 receptor.
Dana ‘236 teach a method of treating an ocular surface inflammatory disorder comprising topically administering an anti-IL-17antibody (See claims 1, 10, and 23). Dana ‘236 teach that the ocular inflammatory disorder is dry eye syndrome (See claim 2). Dana ‘236 teach that the method does not comprise systemic administration or substantial dissemination to non-ocular tissue (See claim 11). Dana ‘236 teach that the anti-IL-17 antibody inhibits binding of an inflammatory IL-17 to an IL-17 receptor (See claim 22). Dana ‘236 teach that the anti-IL-17antibody is administered daily (See figure 8A and paragraph 0156). Dana ‘236 teach that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dana ‘927 to additionally administer an anti-IL-17 antibody because Dana ‘236 teach topically administering anti-IL-17 in combination with an additional immunosuppressive agent for the treatment of dry eye disease. One would be motivated to do so because each of the therapies have been individually taught in the prior art to be successful in treating dry eye disease. Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 626 F.2d 846,850, 205 USPQ 1069,1072 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by administering an anti-IL-7 antibody in combination with an anti-IL-17 antibody as taught in Dana ‘927 in view of the teachings of Dana ‘236, one would achieve a method for treating dry eye syndrome.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Claim Status
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646  

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646